Citation Nr: 0714919	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for back disorder, 
including as due to exposure to Agent Orange in service.  

3.  Entitlement to service connection for a disorder of the 
feet, including as due to exposure to Agent Orange in 
service.  

4.  Entitlement to service connection for a disorder of the 
legs, including as due to exposure to Agent Orange in 
service.  

5.  Entitlement to service connection for a disorder of the 
hips, including as due to exposure to Agent Orange in 
service.  

6.  Entitlement to service connection for a liver disorder, 
including as due to exposure to Agent Orange in service.  

7.  Entitlement to service connection for asthma, including 
as due to exposure to Agent Orange in service.  

8.  Entitlement to service connection for a thyroid disorder, 
including as due to exposure to Agent Orange in service.  

9.  Entitlement to service connection for high blood 
pressure, including as due to exposure to Agent Orange in 
service.  

10.  Entitlement to service connection for arthritis, 
including as due to exposure to Agent Orange in service.  

11.  Entitlement to service connection for a skin disorder.  

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970 and from July 1970 to July 1973.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service record demonstrate the veteran served two tours in 
the Republic of Vietnam.  His DD 214 indicates he was awarded 
a Combat Action Ribbon and a Presidential Unit Citation.  He 
contends he is disabled due to his exposure to combat and 
Agent Orange in service.   The veteran is seeking a 100 
percent schedular rating or a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran's claims must be remanded.  The 
claims folder does not include all the evidence identified by 
the veteran and he has not received proper notice as the law 
requires to provide a meaningful opportunity to present 
evidence and argument supporting his claim.  

He contends his PTSD should be rated as 100 percent 
disabling.  The veteran was afforded a VA examination in 
April 2004 to determine if his symptoms met the criteria for 
diagnosis of PTSD.  The physician diagnosed on Axis I, "PTSD 
Alcohol Dependence in partial remission."  In conjunction 
with the diagnosis, the physician wrote that the symptoms of 
each mental disorder could be delineated from each other and 
that alcohol dependence is one of the most common comorbid 
disorders associated with PTSD.  A Global Assessment 
Functioning (GAF) score of 50 was assigned.  In the remarks 
section the physician stated the veteran had difficulty 
establishing an maintaining effective work and social 
relationships because of his PTSD.  Although the physician 
stated the symptoms of alcohol abuse and PTSD could be 
delineated from each other, he did not do so in his report, 
and the Board is unable to determine whether the GAF of 50 
assigned includes his symptoms related to his non-service 
connected alcoholism.  

The claim should be remanded to obtain a medical opinion to 
clarify the role of alcohol abuse in the veteran's 
impairment, including whether service connection for it 
should be separately awarded, as secondary to PTSD.  This 
conclusion would  likewise effect the result of the veteran's 
claim concerning a liver disorder.  

There is also a suggestion in the record that the veteran may 
be in receipt of benefits from the Social Security 
Administration (SSA).  As numerous holdings by the Court of 
Appeals for Veterans Claims reflects that Court attaches 
significance to SSA records, an attempt to obtain such 
records should be made.  

It also appears there may be private treatment records 
available since September 2002 VA records include a reference 
to treatment by a private podiatrist for cellulitis of the 
left leg in April 2002.  Although the veteran did not inform 
the RO of this private treatment or provide a release so 
those records could be obtained, these records may be 
probative in determining the origins of the veteran's current 
leg and foot disorders.  

The Board also notes updated VA treatment records should be 
obtained and consideration given to the veteran's claims 
under the provisions of 38 U.S.C.A. § 1154(b), concerning 
claims by combat veterans.  

Lastly, the veteran is seeking a total rating and has 
asserted that although he has continued to work part time his 
employment is only marginal.  (T-1).  Attempts to document 
the circumstances of the veteran's employment should be made 
and the veteran should be examined to determine if his 
service connected disabilities cause him to be unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran 
identify the health care provider who 
first diagnosed cirrhosis and the private 
podiatrist who treated him for cellulitis 
of the left leg in 2002, as referenced in 
September 2002 VA records.  Any 
identified private treatment records 
should be obtained to the extent 
possible.  

2.  Copies of the records of the 
veteran's treatment at any VA medical 
facility dated after October 2003, should 
be associated with the claims file.  

3.  The RO should ascertain whether the 
veteran is in receipt of benefits from 
the Social Security Administration, and 
if so, copies of any rationale for the 
award such benefits should be obtained.  
Similarly, copies of the medical 
records upon which the award was based 
should be obtained, and to the extent 
they are not duplicative of records 
already in the file, associated with 
the claims folder.  

4.  VA should request the veteran 
provide the full name and address of 
his present employer, who should be 
contacted and asked to confirm the 
circumstances of the veteran's 
employment.  

5.  VA should arrange for a psychiatric 
examination of the veteran.  The 
purpose of the examination is to 
ascertain the level of disability due 
to PTSD, determine if the veteran's 
alcohol dependence is caused by his 
service-connected PTSD, and to 
differentiate between impairment caused 
by his PTSD and the alcohol dependence, 
as was indicated could be done by the 
April 2004 VA examiner.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, and in addition to 
describing the impairment resulting 
from PTSD, that person should be asked 
to: 

        a.  indicate whether it is at 
least as likely as not that the 
veteran's alcohol dependence is due to, 
or the result of his service-connected 
PTSD; 

        b.  differentiate between the 
symptoms due to PTSD and those due to 
alcohol dependence; and 

        c.  comment on the veteran's 
employability given his symptoms of 
PTSD, (and alcohol dependence if that 
is due to his PTSD).  

6.  VA should afford the veteran an 
examination to determine if his claimed 
back, bilateral leg, bilateral hip, 
bilateral feet, and liver disorders are 
related to service, or service 
connected disability.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any other examinations or 
tests necessary to establish current 
diagnoses should be accomplished.  The 
examiner is asked to diagnose any 
current disorder of the back, bilateral 
leg, bilateral hip, bilateral feet, and 
liver, and for each disorder found, the 
examiner is asked to indicate whether 
it is at least as likely as not related 
to service, including any unrecorded 
trauma sustained in combat.  If any 
liver disorder is found, the examiner 
should indicate whether it is caused by 
alcohol dependence.  

7.  After ensuring the veteran has been 
provided proper notice of the law and 
regulations concerning the establishment 
of a disability rating and/or effective 
date for any award of benefits as could 
potentially occur, the RO should review 
the evidence of record and enter its 
determination.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


